Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 03/14/2022, 03/31/2022 and 05/05/2022 have been entered.
This action is responsive to Applicant’s amendment/remarks/132 Declaration filed 03/14/2022, request for continued examination filed 03/31/2022, and supplemental amendment filed 05/05/2022.  
The supplemental amendment filed 05/05/2022 is entered and is the present pending claim set. 
Claims 1, 3, 8, and 9 are currently pending. 
Applicant’s arguments (see pages 8-9 of the response filed 03/14/2022 and para. 30 of the 132 Declaration filed 03/14/2022) with respect to the 103 rejection of claims 8 and 9 over Minor et al. (US 7,569,170).  Accordingly, the 103 rejection of claims 8 and 9 over Minor et al. has been withdrawn. 
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in an interview with Jim Austin on 05/20/2022. 
The application has been amended as follows: 

Cancel claim 1.

Cancel claim 3.

In claim 8 on line 1 of the claim, amend "A refrigerant composition, as claimed in claim 1," to read as --"A nonflammable, zeotropic refrigerant composition"--.

In claim 9 on line 1 of the claim, amend "A refrigerant composition, as claimed in claim 1," to read as --"A nonflammable, zeotropic refrigerant composition"--.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: The closest prior art of record, Poole et al. (WO 2014/076475 A2), Powell et al. (WO 2016/156812 A1), Hughes et al. (WO 2017/151488 A1), alone or in combination, teaches or suggest a refrigerant composition consisting essentially of R125, carbon dioxide, R1234ze(E), R227ea, R32, and R134a in the narrow amounts presently claimed. 
Poole et al. teach various refrigerant compositions including a composition consisting of, in percent by weight, 1-12% R227ea, 1-5% R152a, 0.3-97% R134a, 0.3-97% R125, 0.3-25% R32, and 0.3-25% R1234yf (page 7) and another compositing consisting of, in percent by weight, 1-12% R227ea, 1-5% R152a, 25-45% R134a, 20-40% R125, 5-15% R32, 5-15% R1234yf, and 5-15% R1234ze (page 8).  While the disclosed compositions overlap/encompass the general amounts of R125, R227ea, R32, and R134a as instantly claimed, the reference fails to teach or suggest the presence of carbon dioxide as claimed and the disclosed range(s) of R1234ze fall well-below the claimed minimum amount of 44 mass % R1234ze(E) with no guidance or motivation for a person of ordinary skill in the art to provide carbon dioxide and/or raise the amount of R1234ze to even approach the claimed amounts. 
Powell et al. teach a refrigerant composition comprising, 20-35% R125, 20-35% R32, 25-50% R1234ze(E), and 1-10% R227ea where the percentages are by weight and are selected from the ranges quoted to total 100% (page 2 lines 17-23).  While the disclosed ranges overlap/encompass the general amounts of R1234ze(E) and R227ea, the reference fails to teach or suggest the presence of either carbon dioxide or R134a as claimed and the disclosed ranges of R125 and R32 both exceed the general amount(s) of those instantly claimed with no guidance or motivation for a person of ordinary skill in the art to provide carbon dioxide and R134a and/or lower the amounts of R125 and R32 in order to approach or encompass the claimed amounts. 
Hughes et al. teach nonflammable refrigerant compositions comprising, in weight percent, 8-40% HFC-32, 10-40% HFC-125, 7-40% HFO-1234yf, 6-27% HFC-134a, and 2-20% carbon dioxide (page 9 line 28 to page 10 line 3 and page 11 lines 4-9).  Hughes et al. further teach the composition may comprise 1,1,1,2,3,3,3-heptafluoropropane, i.e., R227ea, as a hydrofluorocarbon tracer (page 24 line 20 to page 25 line 14).  While the disclosed ranges overlap/encompass the general amounts of R125, carbon dioxide, R32, and R134a, the reference’s compositions are generally R1234yf-based and fail to teach or suggest the presence of R1234ze(E) as instantly claimed.  
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 20, 2022